Ogden, J.
The indictment in this case charged that the defendant, on or about the eighteenth day of October, in the year of our Lord one thousand eight hundred and seventy, an assault did make, etc. We think the time of the commission of the offense is charged as specifically and as definitely as the statute requires.
This question was carefully considered and definitely settled at the last term of this court, in the case of The State v. Elliott. The court therefore erred in sustaining-the motion to quash, for that reason. The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.